DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-11, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barsukov et al. (USPUB 2014/0062415).

As to Claim 1, Barsukov discloses a method comprising: receiving, at data processing hardware, current measurements from at least one current sensor configured to measure current of a battery system in communication with a power distribution network having a power plant distributing power to one or more consumers (Paragraph 66); receiving, at data processing hardware, voltage measurements from at least one voltage sensor configured to measure voltage of the battery system (Paragraph 66); receiving, at data processing hardware, temperature measurements from at least one temperature sensor configured to measure temperature of the battery system (Paragraph 66); determining, by the data processing hardware, an impedance parameter of the battery system based on the received measurements (Paragraph 36); determining, by the data processing hardware, a temperature parameter of the battery system based on the received measurements (Paragraph 57); determining, by the data processing hardware, a predicted voltage parameter based on the impedance parameter (Paragraph 67-69); determining, by the data processing hardware, a predicted temperature parameter based on the temperature parameter (Paragraph 67-69); and commanding, by the data processing hardware, the battery system to charge power from the power plant or discharge power from the power plant based on the predicted voltage parameter and the predicted temperature parameter (Paragraph 38 and 69). 

As to Claim 7, Barsukov discloses the method of claim 1, wherein commanding, by the data processing hardware, the battery system to charge power from the power plant includes commanding the battery system to store power from the power plant (Paragraphs 3 and 5, AC power comes from a power plant). 



As to Claim 9, Barsukov discloses the method of claim 1, wherein determining the predicted voltage parameter includes: training the data processing hardware to generate a best fit of the voltage measurements or the temperature measurements; and predicting, by the data processing hardware, the predicted voltage parameter or the predicted temperature parameter based on the best fit of the voltage measurements or the temperature measurements, respectively (Paragraph 66 and 69). 
As to Claim 10, Barsukov disclose the method of claim 1, further comprising: tracking, by the data processing hardware, a remaining available capacity of the battery system; and determining, by the data processing hardware, one of a charge state or life cycle of the battery system (Paragraph 66-69). 

As to Claim 11, Barsukov discloses t system comprising: data processing hardware; and memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising (Paragraphs 67-69 and 72): receiving current measurements from at least one current sensor configured to measure current of a battery system in communication with a power distribution network having a power plant distributing power to one or more consumers (Paragraph 66); receiving voltage measurements from at least one voltage sensor configured to measure voltage of the battery system (Paragraph 66); receiving temperature measurements from at least one temperature sensor configured to measure temperature of the battery system (Paragraph 57); determining an impedance parameter of the battery system based on the received measurements (Paragraphs 36, and 67-69; determining a temperature parameter of the battery system based on the received measurements (Paragraph 67-69); determining a predicted voltage parameter based on the impedance parameter (Paragraph 67-69); determining a predicted temperature parameter based on the temperature parameter (Paragraph 67-69); and commanding the battery system to charge power from the power plant or discharge power from the power plant based on the predicted voltage parameter and the predicted temperature parameter (Paragraph 38 and 69). 

As to Claim 17, Barsukov discloses the system of claim 11, wherein commanding, by the data processing hardware, the battery system to charge power from the power plant includes commanding the battery system to store power from the power plant (Paragraphs 3 and 5, AC power comes from a power plant).  

As to Claim 18, Barsukov discloses the system of claim 11, wherein the instructions, when executed on the data processing hardware, cause the data processing hardware to perform operations comprising: updating an impedance profile, a voltage profile, or a temperature profile based on the voltage measurements or the temperature measurements (Paragraph 30). 

As to Claim 19, Barsukov discloses the system of claim 11, wherein determining the predicted voltage parameter includes: training the data processing hardware to generate a best fit of the voltage measurements or the temperature measurements; and predicting, by the data processing hardware, the predicted voltage parameter or the predicted temperature parameter based on the best fit of the voltage measurements or the temperature measurements, respectively (Paragraph 30, 57, 67). 

As to Claim 20, Barsukov discloses the system of claim 11, wherein the instructions, when executed on the data processing hardware, cause the data processing hardware to perform operations comprising: tracking a remaining available capacity of the battery system; and determining one of a charge state or life cycle of the battery system (Paragraphs 30, 71). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Barsukov et al in view of Choi (USPUB 2015/0377974).



As to Claim 5, Barsukov and Choi disclose the method of claim 4, wherein the auto-regressive model AR(p) is defines as: X.sub.t=c+.SIGMA..sub.i=1.sup.p.phi..sub.iX.sub.t-i+.epsilon..sub.i; where .phi..sub.1-.phi..sub.p are parameters of the model, c is a constant, and .epsilon..sub.t is white noise (Paragraphs 32-35). 

As to Claim 6, Barsukov and Choi the method of claim 4, further comprising implementing a neural network approach, an empirical recursive method, or a Yule-Walker approach to determine an optimal solution of the auto-regressive model AR(p) (Paragraphs 32-35, 44, and 58). 


Allowable Subject Matter
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820.  The examiner can normally be reached on Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT GRANT/Primary Examiner, Art Unit 2859